 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SUSAN GONZALES,                                     Case No.: 3:19-cv-00241-GPC-KSC
12                                     Petitioner,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE PLAINTIFF’S MOTION
                                                         FOR LEAVE TO PROCEED IN
14   DR. GWEN GLEASON-ROHRER,
                                                         FORMA PAUPERIS ON APPEAL
15                                    Defendant.
                                                         [Dkt. No. 7]
16
17
18
19
20
21
22         This Court previously granted Petitioner Susan Gonzales’s (“Petitioner”) motion to
23   proceed in forma pauperis (“IFP”) but dismissed the action sua sponte without prejudice
24   for failure to state a claim pursuant to § 1915(e)(2). See Dkt. No. 4. Thereafter, on
25   March 27, 2019, Petitioner filed a notice of appeal of this Court’s dismissal of the action.
26   Dkt. No. 6. On the same day, Petitioner filed a motion and affidavit for permission to
27   proceed IFP on appeal, which is currently pending before this Court. Dkt. No. 7. On
28   April 10, 2019, the United States Court of Appeals for the Ninth Circuit referred the issue

                                                     1
                                                                              3:19-cv-00241-GPC-KSC
 1   of whether IFP status should continue for the appeal or whether the appeal is frivolous or
 2   taken in bad faith. Dkt. No. 10. For the reasons below, Petitioner’s motion and affidavit
 3   for permission to proceed IFP on appeal is DENIED without prejudice.
 4         An indigent party who cannot afford the expense of pursuing an appeal may file a
 5   motion for leave to proceed in forma pauperis. See FED. R. APP. P. 24(a); 28 U.S.C. §
 6   1915(a)(1). “A party seeking to proceed in forma pauperis on appeal must file a motion
 7   with the district court and attach an affidavit that ‘(A) shows in the detail prescribed by
 8   Form 4 of the Appendix of Forms the party’s inability to pay or to give security for fees
 9   and costs; (B) claims an entitlement to redress; and (C) states the issues that the party
10   intends to present on appeal.’” Ontiveros v. Cate, No. 09CV1503 JAH CAB, 2010 WL
11   4316942, at *1 (S.D. Cal. Oct. 27, 2010) (quoting FED. R. APP. P. 24(a)(1)). If the
12   applicant does not claim an entitlement to redress or provide the statement of issues
13   which she intends to present on appeal, IFP will be denied. See Tran v. Macomber, No.
14   11-CV-00877-CW, 2016 WL 324348, at *15 (N.D. Cal. Jan. 27, 2016) (denying
15   petitioner’s application for leave to proceed in forma pauperis on appeal where “[t]he
16   application is deficient in that it . . . does not contain an affidavit in which Petitioner
17   ‘claims an entitlement to redress’ and ‘states the issues that the party intends to present
18   on appeal’”) (citing FED. R. APP. P. 24(a)(1)).
19         This Court previously dismissed the action sua sponte without prejudice for failure
20   to state a claim pursuant to § 1915(e)(2), finding that Petitioner did not allege facts
21   establishing federal jurisdiction, and in any event, failed to provide sufficient factual
22   allegations to support a claim for medical malpractice. See Dkt. No. 4. The Court
23   observed that Petitioner’s employer San Diego Family Care had not been alleged to be a
24   Government employer to be implicated by the Federal Tort Claims Act (“FTCA”). Id.
25   Nor had Petitioner alleged exhaustion of administrative remedies, a jurisdictional
26   requisite to relief pursuant to the FTCA. Id.
27         After the sua sponte dismissal, Petitioner filed a motion for permission to proceed
28   IFP on appeal and attached an affidavit in support of the motion. Dkt. No. 7. However,

                                                     2
                                                                                  3:19-cv-00241-GPC-KSC
 1   Petitioner’s affidavit has not claimed an entitlement to redress, nor has it set forth the
 2   issues that she intends to present on appeal. See Dkt. No. 7. Petitioner’s Notice of
 3   Appeal also does not discuss these issues. See Dkt. No. 6.
 4         Consequently, Petitioner has failed to meet the second and third requirements set
 5   forth under Federal Rules of Appellate Procedure 24(a)(1). Accordingly, Petitioner’s
 6   motion to proceed IFP on appeal is DENIED without prejudice to Petitioner filing an
 7   application in the United States Court of Appeals for the Ninth Circuit to proceed IFP on
 8   appeal. See FED. R. APP. P. 24(a)(5); Coppedge v. United States, 369 U.S. 438, 445
 9   (1962) (“If the District Court . . . denies leave to appeal in forma pauperis, the defendant
10   may seek identical relief from the Court of Appeals.”).
11                                         CONCLUSION
12         For the foregoing reasons, this Court DENIES WITHOUT PREJUDICE
13   Petitioner’s Motion to Proceed In Forma Pauperis on Appeal.
14         IT IS SO ORDERED.
15   Dated: June 3, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                3:19-cv-00241-GPC-KSC
